VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is dated as of January 20, 2014, by and
between Center Bancorp, Inc., a New Jersey corporation and registered bank
holding company (“Parent”), and the shareholder of ConnectOne Bancorp, Inc., a
New Jersey corporation and registered bank holding company (the “Company”),
executing this Agreement on the signature page hereto (the “Shareholder”).

 

RECITALS

 

A. Concurrently with the execution of this Agreement, Parent and the Company
have entered into an Agreement and Plan of Merger (the “Merger Agreement”) that
provides, among other things, for the merger (the “Merger”) of the Company with
and into Parent upon the terms and subject to the conditions set forth therein.

 

B. As of the date hereof, the Shareholder is the record and Beneficial Owner (as
defined below) of that number of shares of Company Common Stock (including, for
purposes of this Agreement, all shares or other voting securities into which any
shares of Company Common Stock may be reclassified, sub-divided, consolidated or
converted and any rights and benefits arising therefrom (including any dividends
or distributions of securities that may be declared in respect of such shares of
Company Common Stock), the “Company Common Shares”) set forth below the
Shareholder’s name on the signature page hereto.

 

C. As a condition to Parent’s willingness to enter into and perform its
obligations under the Merger Agreement, the Shareholder has agreed to enter into
this Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

I. CERTAIN DEFINITIONS

 

1.1. Capitalized Terms. Capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement.

 

1.2. Other Definitions. For the purposes of this Agreement:

 

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended).

 

“Jointly Owned Shares” means the Company Common Shares Beneficially Owned by the
Shareholder as of the applicable record date (including any Company Common
Shares that the Shareholder may acquire after the date hereof) for which the
Shareholder has joint or shared voting power with such Shareholder’s spouse.

 

“Owned Shares” means the Company Common Shares Beneficially Owned by the
Shareholder as of the applicable record date (including any Company Common
Shares that the Shareholder may acquire after the date hereof) for which the
Shareholder has sole voting power.

 

“Restricted Transfer Termination Date” means the soonest of (i) the date on
which the Merger Agreement is terminated, (ii) the Effective Time, (iii) the
date, if any, on which Parent releases the Shareholder from the Shareholder’s
obligations hereunder and (iv) the date immediately following the date, if any,
on which the Company’s shareholders approve all of the Company Shareholder
Matters.

 



 

 

 

“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, hypothecation, encumbrance, constructive sale, or other
disposition of such security or the Beneficial Ownership thereof (including by
operation of law), or the entry into of any contract, agreement or other
obligation to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting, investment or dispositive
power of such security.

 

II. SUPPORT OBLIGATIONS OF THE SHAREHOLDER

 

2.1. Agreement to Vote. The Shareholder irrevocably and unconditionally agrees
that from and after the date hereof, at any meeting (whether annual or special,
and at each adjourned or postponed meeting) of shareholders of the Company
called to vote for approval of the Merger, however called, or in connection with
any written consent of the Company’s shareholders relating to the Merger, the
Shareholder will (x) appear at each such meeting, cause all of the Shareholder’s
Owned Shares, and use the Shareholder’s reasonable best efforts to cause all of
the Shareholder’s Jointly Owned Shares, to be counted as present thereat for
purposes of calculating a quorum, and respond to each request by the Company for
written consent, if any, (y) vote (or consent) or cause to be voted (or validly
execute and return and cause a consent to be granted with respect to) all of the
Owned Shares and use the Shareholder’s reasonable best efforts to cause to be
voted (or validly execute and return and use the Shareholder’s reasonable best
efforts to cause a consent to be granted with respect to) all of the Jointly
Owned Shares, in each case, in favor of all Company Shareholder Matters,
including the adoption of the Merger Agreement and the Merger and, if it shall
be necessary for any such meeting to be adjourned or postponed due to a lack of
a quorum, in favor of such adjournment or postponement and (z) vote (or consent)
or cause to be voted (or validly execute and return and cause a consent to be
granted with respect to) all of the Owned Shares and use the Shareholder’s
reasonable best efforts to cause to be voted (or validly execute and return and
use the Shareholder’s reasonable best efforts to cause a consent to be granted
with respect to) all of the Jointly Owned Shares, in each case, against any
Company Acquisition Proposal.

 

2.2. Restrictions on Transfer. Except as otherwise consented to in writing by
Parent, the Shareholder agrees from and after the date hereof and until the
Restricted Transfer Termination Date, not to tender, or cause to be tendered,
into any tender or exchange offer or otherwise directly or indirectly Transfer,
or cause to be Transferred, any Owned Shares or Jointly Owned Shares (or any
rights, options or warrants to acquire any Company Common Shares), except for
transfers to charities, charitable trusts, or other charitable organizations
under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, lineal
descents or the spouse of the Shareholder, or to a trust or other entity for the
benefit of one or more of the foregoing persons, or by means of an in-kind
distribution of all or part of the Shareholder’s Company Common Shares to the
Shareholder’s direct or indirect equityholders; provided that the transferee of
any transfer described in this Section 2.2 agrees in writing to be bound by the
terms of this Agreement. If so requested by Parent, the Shareholder agrees that
the certificates representing Owned Shares and Jointly Owned Shares shall bear a
legend stating that they are subject to this Agreement.

 



-2-

 

 

2.3 Company Acquisition Proposal. The Shareholder agrees that from and after the
date hereof, the Shareholder will not, and will use the Shareholder’s reasonable
best efforts to not permit any of the Shareholder’s affiliates to, directly or
indirectly, solicit, initiate, encourage or facilitate, or furnish or disclose
non-public information in furtherance of, or comment publicly in favor of, any
inquiries or the making of any proposal with respect to any Company Acquisition
Proposal, or negotiate, explore or otherwise engage in discussions with any
person (other than Parent or its directors, officers, employees, agents and
representatives) with respect to any Company Acquisition Proposal or enter into
any agreement, arrangement or understanding with respect to any Company
Acquisition Proposal or agree to or otherwise assist in the effectuation of any
Company Acquisition Proposal or comment publicly in favor of any Company
Acquisition Proposal; provided, however, that nothing herein shall prevent the
Shareholder from taking any action, or omitting to take any action, (i) if
applicable, as a member of the Board of Directors of the Company required so as
not to act inconsistently with the Shareholder’s fiduciary obligations as a
Director of the Company after consultation with outside counsel or (ii) if
applicable, as an officer of the Company required so as not to act
inconsistently with the Shareholder’s fiduciary obligations, if any, as an
officer of the Company after consultation with outside counsel, in each case to
the extent, and only to the extent, permitted by Section 5.3 of the Merger
Agreement.

 

III. GENERAL

 

3.1. Governing Law; Jurisdiction. This Agreement and any controversies arising
with respect hereto shall be construed in accordance with and governed by the
laws of the State of New Jersey (without regard to principles of conflict of
laws that would apply the law of another jurisdiction). Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of any New Jersey State court or federal court of
the United States of America sitting in New Jersey, and any appellate court
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New Jersey State court or, to the extent permitted by law, in such federal
court.

 

3.2. Amendments. This Agreement may not be amended except by written agreement
signed by Parent and by the Shareholder.

 

3.3. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

 

3.4. Counterparts; Execution. This Agreement may be executed in any number of
counterparts, all of which are one and the same agreement. This Agreement may be
executed by facsimile or pdf signature by any party and such signature is deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required.

 

3.5. Effectiveness and Termination. This Agreement will become effective when
Parent has received the counterparts signed by the Shareholder and itself and
shall terminate on the date that the Merger is approved by the Company’s
shareholders. In the event that the Merger Agreement is terminated in accordance
with its terms, this Agreement shall automatically terminate and be of no
further force or effect. Upon such termination, except for any rights any party
may have in respect of any breach by any other party of its obligations
hereunder, neither party hereto shall have any further obligation or liability
hereunder.

 



-3-

 

 

3.6 Proxy. The Shareholder hereby constitutes and appoints the President of
Parent, with full power of substitution, as the Shareholder’s proxy with respect
to the matters set forth herein, including without limitation, each of the
matters described in Sections 2.1 and 2.3 of this Agreement, and hereby
authorizes such proxy to represent and to vote, if and only if the Shareholder
(i) fails to vote or (ii) attempts to vote (whether by proxy, in person or by
written consent) in a manner that is inconsistent with the terms of this
Agreement, all of such Shareholder’s Owned Shares in the manner contemplated by
Sections 2.1 and 2.3 of this Agreement. The proxy granted pursuant to the
immediately preceding sentence is given to induce Parent to execute the Merger
Agreement and, as such, is coupled with an interest and shall be irrevocable
unless and until this Agreement or any such rights granted hereunder terminate
or expire pursuant to the terms hereof. The Shareholder hereby revokes any and
all previous proxies with respect to the Shareholder’s Owned Shares and shall
not hereafter, unless and until this Agreement or any rights granted hereunder
terminate or expire pursuant to the terms hereof, purport to grant any other
proxy or power of attorney with respect to any of the Shareholder’s Owned
Shares, deposit any of the Shareholder’s Owned Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person or entity, directly or indirectly, to vote, grant
any proxy or give instructions with respect to the voting of any of any of the
Shareholder’s Owned Shares, in each case, with respect to any of the matters set
forth herein.

 

3.7 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court
referred to in Section 3.1 hereof, such remedy being in addition to, and not in
lieu of, any other rights and remedies to which the other parties are entitled
to at law or in equity.

 

3.8 Waiver of Jury Trial. Each party hereto hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any suit, action or other proceeding directly or indirectly arising out of,
under or in connection with this Agreement or any transaction contemplated
hereby. Each party hereto (a) certifies that no representative of any other
party hereto has represented, expressly or otherwise, that such other party
would not, in the event of any suit, action or other proceeding, seek to enforce
that foregoing waiver and (b) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement, by, among other things, the
mutual waivers and certifications in this Section 3.8.

 



-4-

 

 

3.9 Construction. This Agreement shall be deemed to have been drafted by each of
the parties hereto and, consequently, when construing its terms, none of the
parties will be deemed to have been the draftsperson.

 



-5-

 

 

[signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

  Center Bancorp, Inc.                     By: _____________________________    
      Name:           Title:

 

 

 

(Shareholder signature page follows)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Parent Signature Page to Voting Agreement]

 



 

 

 

          SHAREHOLDER         Shareholder:  
 
        Signature:  
 
        Title, if applicable:  
 
        Owned Shares:  
 
        Jointly Owned Shares:  
 
        Notice Address:  
 
       
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Shareholder Signature Page to Voting Agreement]

 



 

